Opinión concurrente emitida por el
Juez Asociado Señor Jaime B. Fuster Berlingeri.
Reiteradamente hemos resuelto que el propósito fundamental de la disposición penal que fija un término de pres-cripción es informar al imputado con suficiente antelación de la intención de procesarlo y de la naturaleza del delito imputado, de forma que no se menoscabe su oportunidad de defenderse porque desaparezca o se afecte la evidencia a su favor con el transcurso del tiempo. Pueblo v. Vallone, Jr., 133 D.P.R. 427 (1993); Pueblo v. Guardiola Dávila, 130 D.P.R. 585 (1992); Pueblo v. Oliver Frías, 118 D.P.R. 285 (1987); Pueblo v. Tribunal Superior, 84 D.P.R. 24 (1961).
Con arreglo a este medular principio, la notificación de una denuncia formal, que sea presentada por el Ministerio Público contra un imputado, debería ser suficiente para interrumpir la prescripción del delito en cuestión. En co-rrecta lógica jurídica, ello debería ser así porque la denun-cia es un pliego acusatorio. E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1993, Vol. III, págs. 22-23. Constituye precisamente la primera alegación por parte de El Pueblo en el proceso criminal contra un imputado. Al notificarle de la denuncia presentada en su contra se le advierte al imputado de la intención de procesarle que tiene el Ministerio Público, y se le notifican los cargos específicos que se le imputan. Cier-tamente, no se trata de una mera formalidad, sino del primer paso afirmativo del Estado en la persecución del delito. Kirby v. Illinois, 406 U.S. 682 (1972). Cuando en un caso como el de autos el imputado comparece a una vista preliminar para el arresto o la citación, habiéndosele noti-ficado antes la denuncia en su contra, tal denuncia cierta-*650mente es el inicio del encausamiento del imputado, y me-diante ella se confronta al imputado con la alegación del Ministerio Público de que éste cometió determinado delito. Precisamente sobre la base de la denuncia es que se ha de celebrar el juicio penal en casos de delitos menos graves. Regla 24(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
La función primordial de la denuncia como medio para informar al imputado de los cargos en su contra la hemos reiterado en varias ocasiones al destacar que para cumplir tal función no es necesario usar lenguaje técnico o talismá-nico, sino aquel que en efecto informe al denunciado qué es lo que se le imputa. Pueblo v. Calviño Cereijo, 110 D.P.R. 691, 694 (1981). Lo esencial es que la denuncia incluya todos los hechos constitutivos del delito imputado. Pueblo v. González Olivencia, 116 D.P.R. 614, 617 (1985).
Es por todo lo anterior que ya antes habíamos resuelto, por voz del Juez Blanco Lugo, que “tanto la radicación de una acusación o denuncia como la expedición de una orden de arresto luego de la determinación de causa probable cumplen con este propósito [de la prescripción] de delimi-tar la naturaleza de la ofensa e identificar cumplidamente al acusado”. Pueblo v. Tribunal Superior, supra, págs. 27-28.
No obstante lo anterior, el Art. 79 del Código Penal, 33 L.P.R.A. see. 3413, expresamente señala que el término de prescripción se computará desde el día de la comisión del delito hasta la fecha en que se expida el mandamiento de arresto o de citación. Como bien señala Chiesa, op. cit., pág. 23, tal mandamiento se expide una vez se ha determi-nado la correspondiente causa probable. Ello, conforme lo dispuesto en las Reglas 6 ó 7 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Es evidente que la referida disposición del Código Penal no está en completa armonía con lo que hemos resuelto sobre el propósito de la prescripción. Dicho Art. 79 fue in-corporado al Código Penal por primera vez en la reforma de 1974 para recoger dictámenes de este Foro sobre la *651prescripción de los delitos. Sin embargo, como resulta de lo señalado antes, dicho artículo no refleja cabalmente nues-tros claros precedentes sobre el asunto. No incluye la de-nuncia formal, debidamente notificada, como evento que interrumpe la prescripción.
A pesar de la falta de armonía entre el Art. 79 referido y los precedentes judiciales antes citados, venimos obligados aquí a decidir conforme a lo dispuesto en dicho artículo. Ello porque, como se sabe, en el ámbito penal los estatutos deben interpretarse restrictivamente en cuanto, a lo que desfavorezca al acusado y liberalmente en cuanto a lo que le favorezca. Pueblo v. Sierra Rodríguez, 137 D.P.R. 903 (1995). Frente al claro tenor del Art. 79 del Código Penal, supra, procede que se confirme la sentencia recurrida.